McLaughlin, J.
(dissenting): I concur in the opinion of Mr. Justice Ingraham in so far as he bolds that the complaint does not state facts- sufficient to constitute a *252cause of action, but upon the facts alleged, I think the lien survived. • the delivery, by the J. Freeman .Brown Company to the defendant. This, however, does not enable the plaintiffs to maintain an action, at law to recover the purchase price. All they can do, so far as the defendant is concerned, is to enforce the lien, and the facts stated are insufficient for-that purpose..'
The demurrer should have been sustained.
Judgment affirmed, with costs, with leave .to defendant to withdraw demurrer and to answer on payment of costs in this court and -in the court below. ,